Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on June 15, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on January 19, 2022 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 15, 2022 has been entered.
Support for claim 1 recitation “wherein the base material film has a multi-layer structure” can be found in paragraph 0080 of US Patent Application Publication 20190311937 A1 of the present application (“the published application”).  
In view of applicant’s amendment to claim 1, a new rejection under 35 USC 112(a) is made.  Further, in view of applicant’s amendment to claim 1, new rejections under 35 USC 112(b) and 35 USC 112(d) are made. 
In view of applicant’s amendment to claim 1, the rejection of claims 1-4 as being unpatentable under 35 USC 103 over Morishima et al. (US 20070141330 A1) in view of Nomura et al. (JP 2007088240 A-machine translation) is modified.  English translation of Nomura is provided. 


Election/Restrictions
Newly amended claim 2 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

I. Claims 1, 3, and 4 are drawn to a semiconductor-process tape, classified in Y10T428/2848.
II. Claim 2 is drawn to a method of producing semiconductor chips, classified in H01L23/304.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used as a protective film to protect e.g. surface of a display device (e.g. TV). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different search queries are required for search and examination of inventions I and II. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 2 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b), MPEP 821.03, and MPEP 819.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claim 1, this claim recites “wherein the base film has a multi-layer structure comprising two or more layers and wherein each of the two or more layers of the multi-layer structure comprises one ionomer resin only.”  Specification fails to provide support to claim “wherein each of the two or more layers of the multi-layer structure comprises one ionomer resin only”.  This claim limitation is broader in scope than showing in the specification.   It is submitted that the specification discloses a specific multi-layer base film material (e.g. three layer base film) wherein each layer contains specific type of ionomer resin (e.g. see Example 1 which uses three-layer Base Material Film 1 formed of specific ionomer resins A, B, and C).  Accordingly, the claimed invention is broader in scope than the disclosure in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 3, this claim recites the base material film comprises a thermoplastic crosslinked resin.  It is not clear whether the thermoplastic crosslinked resin recited in claim 3 is additional resin contained in the base material film or further refers to the ionomer resin of claim 1. Moreover, it is unclear whether the thermoplastic crosslinked resin is present in all layers of base film.  For purpose of examination, if prior art discloses zinc ionomer resin as recited in claim 4, it will meet claim 3.  Further, the thermoplastic crosslinked resin of claim 3 is interpreted as further defining the ionomer resin of claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

As to claim 3, this claim recites the base material film material comprises a thermoplastic crosslinked resin.  This claim depends from claim 1, wherein claim 1 recites that the base material film has two or more layers and each of the two or more layers comprises one ionomer resin only.  As such, claim 3 fails to further limit the subject matter of the claim upon which it depends, or fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al. (US 20070141330 A1) in view of Nomura et al. (JP 2007088240 A-English translation). 
As to claim 1, Morishima discloses a wafer-processing tape (semiconductor-processing tape) comprising a substrate film 1/base film (base material film), a removable adhesive layer 2, and an adhesive layer 3, in this order (Figure 1(a), Figure 2(a), Figure 3(a), 0059, 0062, and 0064).  Morishima further discloses “Examples of the film material include a homopolymer or copolymer of an α-olefin…an ionomer…or a thermoplastic elastomer…a styrene/ethylene/butene or pentene series copolymer.  Alternatively, the base film maybe formed from a mixture of two or more kinds of the material selected from above compound group…” (0046).

Further, as to claim 1, Morishima discloses that the base film can be formed of a single layer, or double, or higher layers (0046).  Further, Morishima discloses that the substrate film has a thickness in the range of from 50 to 200 µm (0047). 

Morishima further discloses that the adhesive layer has a storage elastic modulus at 25°C of 1 MPa or more (0019), which is within the claimed range of the storage elastic modulus of 2,000 MPa or less.  Further, Morishima discloses that the adhesive layer has a thickness in the range of from 5-50 µm (0052), which overlaps with the claimed thickness range of 40 µm or more such that a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

As to claim 1, 3, and 4, the difference between the claimed invention and the prior art of Morishima is that Morishima is silent as to disclosing the base material film as required by claims 1, 3, and 4.
Nomura discloses an adhesive tape for semiconductor wafer dicing (0001) comprising a base film (base material film) composed of at least one film layer and a layer of adhesive applied on one side of the base film (0010).   Moreover, Nomura discloses a base film formed of two or more layers (0017). 

As claims 1, 3,  and 4, the base film of Nomura includes a resin composition containing ionomer resin and a thermoplastic elastomer (0014).   Further, as specific example of the base film, Nomura discloses a base film including a resin composition of a thermoplastic elastomer blended with an ionomer resin containing a zinc ion crosslinked copolymer of ethylene and (meth)acrylic acid (thermoplastic crosslinked resin/zinc ionomer resin) (0015-0016).  Nomura further discloses that plurality of film layers made of the resin composition of a thermoplastic elastomer blended with an ionomer resin can be provided as the base material film (0017).  Moreover, Nomura discloses that the ionomer resin and the thermoplastic elastomer may be contained alone or in combination (0014).  A person having ordinary skill in the art would recognize from the disclosure of Nomura, that Nomura discloses a  multi-layer base material film including at least two layers, and each layer comprises one ionomer resin only.  Further, as to claims 3 and 4, as specific example of the ionomer resin, Nomura discloses “Hi-Milan (HM) 1855” manufactured by Mitsui DuPont (0020, Embodiment 1).  It is submitted that Hi-Milan (HM) 1855 as disclosed by Nomura is identical to the ionomer resin disclosed by the present application (see 0263 of the published application). Accordingly, a person having ordinary skill in the art would recognize that “Hi-Milan (HM)1855” of Nomura would intrinsically have the claimed melting point of from 80-95°C and melt flow rate of from 0.5 to 5.0 g/10 min as claimed.   

As to claimed thickness of the base material film (claim 1), Nomura discloses that there is no particular restriction on the thickness of the base film layer consisting of the resin composition of the ionomer resin and the thermoplastic elastomer and other component film layers.  When the total thickness of the film layer consisting of the resin composition of the ionomer resin and the thermoplastic elastomer is 100 (100 µm), the total thickness of the other component film layers should be 5 to 50 (5 to 50 µm) (0017). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the multilayer base material film of Nomura in the wafer-processing tape of Morishima as the base material film, wherein each layer of the multilayer base material film contains either the ionomer resin or combination of the ionomer resin and the thermoplastic elastomer, given that Morishima desires ionomer in the base film (0046) and selection of known material based on its suitability for its intended use supports a prima facie case of obviousness (MPEP 2144.07).  Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the  multilayer base material film of Nomura in the wafer-processing tape of Morishima as the base material film, wherein each layer of the multilayer base material film contains either the ionomer or combination of the ionomer and the thermoplastic elastomer, motivated by the desire to prevent generation of whisker like cutting debris generated during dicing of semiconductor wafers (0011-0012 of Nomura). 

As to the claimed properties of the stress values in MD and TD of the base material film (claim 1), the tensile strength values in the MD and TD of the base material film (claim 1), and the flexural modulus of the base material film (claim 4), given that the claimed base material film and the base material film of Nomura are identical or substantially identical, absent any factual evidence on the record, it would be reasonable to presume that the base film of Morishima would intrinsically have the claimed properties. MPEP 2112.01 (I).   

Response to Arguments

Applicant's arguments filed on June 15, 2022 have been fully considered but they are not persuasive.

With respect to the 35 USC 103 rejection of claims 1-4 as being unpatentable over Morishima et al. (US 20070141330 A1) in view of Nomura et al. (JP 2007088240), applicant argues that the film layer of Nomura comprises a mixture of an ionomer resin and a thermoplastic resin.  Applicant further argues that in the presently claimed invention only one type of ionomer resin is used in each layer.  According to applicant, in the present invention, ionomer resins are not used in the form of mixtures with other resins.  Pages 6-7 of the amendment.
In response, the examiner respectfully submits that applicant’s argument is not commensurate in scope with the claimed invention.  The examiner agrees that claim 1 requires that each of the two or more layers of the multilayer structure of the base material film comprises one ionomer resin only.  However, each of the two or more claimed layers of the base material film are not limited to the ionomer resin.  In other words, each of the two or more layers of the base material film are open to presence of other unspecified ingredients including the thermoplastic elastomer disclosed by Nomura.  It is submitted that claim 1 recites “wherein the base material film has a multi-layer structure comprising two or more layers, and wherein each of the two or more layers of the multi-layer structure comprises one ionomer resin only.”   It is submitted that transitional phrase “comprises” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03 (I).  Accordingly, applicant’s argument is not found persuasive.  

Applicant points to Table 1 of the present application.  Applicant asserts that the Base Material Films 6 and 7 (comparative Examples 2 and 3), which are films comprising a single layer of an ionomer resin do not satisfy the parameters recited in claim 1. On the other hand, Base Material Films 1 and 3-5 (Examples 1 and 3-5), which are films employing ionomer resins, have a three-layered structure and use different types of ionomer resins, and thus satisfy the parameters recited in claim 1.  According to applicant, it is evident that the presently claimed features, as claimed in claim 1, cannot be achieved by a single layer of ionomer resin.  Page 7 of the amendment. 

The examiner respectfully submits that applicant’s argument is not commensurate in scope of the basis of the rejection.  It is submitted that secondary reference of  Nomura as set forth in the current OA renders obvious claimed base material film having a multilayer structure.  As such, applicant’s argument is not found persuasive.  

The examiner respectfully submits that applicant may want to further define  multilayer base material film with each layer of the film including specific composition commensurate in scope with the specification and distinct from Nomura.  However, such an amendment will require further search and consideration. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taya et al. (US 20140322528 A1) discloses base film for dicing sheet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/           Primary Examiner, Art Unit 1788
December 12, 2022